Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2020, that includes a response to the Final Office Action mailed July 14, 2020, has been entered. Claim 17 has been amended; and no claims have been canceled or newly added. Claims 1-16 and 22-25 have been withdrawn. Claims 17-21 are currently under examination.
Withdrawal of Prior Claim Rejections - 35 USC § 103
Neither Hubbard et al. nor Klein explicitly require the inclusion of collagen, myoblasts, mesenchymal progenitor cells or mesenchymal stem cells, as now stipulated in newly amended claim 17. Therefore, the 35 USC 103 rejection presented in the Final Office Action mailed July 14, 2020 is hereby withdrawn. Upon further search and consideration, however, new prior art has been procured, and a new grounds of rejection has been formulated that addresses all pending claim limitations, including the newly added limitation, and is presented herein below as a new grounds of rejection. 
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubbard et al. (U.S. Patent Application Pub. No. 2002/0151466), in view of Dorfman et al. (J. Thorac. Cardiovasc. Surg. 1998; 116(5): 744-751) and Klein (U.S. Patent No. 6,394,965).
Applicant Claims
Applicant’s elected subject matter is directed to a kit comprising a composition comprising a biologically compatible acellular material comprising calcium hydroxyapatite particles having “characteristic dimension” of 25 µm to about 50 µm in suspension in an aqueous carrier with an injectable marker material comprising microparticles that is radiopaque, echopaque, or both; and a catheter; wherein the said composition is provided in one or more premeasured aliquots and does not include acrylic particles.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Hubbard et al. disclose a composition for tissue augmentation comprising a biologically compatible acellular material comprising calcium hydroxyapatite microspheres having particle size distribution of e.g. 35-40 µm, or that can have a mean diameter of e.g. about 50 µm, in suspension in an aqueous carrier; wherein the said composition is provided in one or more premeasured aliquots, and wherein the said composition can be injected or implanted through a fine catheter (abstract; paragraphs 0036, 0057, 0058, 0067, 0069, 0072, 0082, 0094, 0104, 0111, 0112, 0115).
Dorfman et al. disclose that autologous skeletal myoblasts implanted into the left ventricle can differentiate into new striated cardiac myocytes for tissue augmentation and replacement, with the advantages of not requiring immunosuppression, having no potential for malignant transformation, and no concern of ethical and donor availability. 
Klein discloses injectable and biocompatible radiopaque microparticles that can be incorporated into a suspension for delivery to a tissue or organ as markers to enable detection and monitoring of the material’s exact location during and after implantation. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Hubbard et al. do not explicitly disclose that the composition contains e.g. myoblasts and an injectable marker material comprising microspheres that is radiopaque, echopaque, or both. These deficiencies are cured by the teachings of Dorfman et al. and Klein. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Hubbard et al., Dorfman et al., and Klein, outlined supra, to devise Applicant’s presently claimed kit. 
Hubbard et al. disclose a composition for injection or implantation into a tissue for tissue augmentation comprising a biologically compatible acellular material comprising calcium hydroxyapatite microspheres having particle size distribution of e.g. 35-40 µm, or that can have a mean diameter of e.g. about 50 µm, in suspension in an aqueous carrier; wherein the said composition is provided in one or more premeasured aliquots, and wherein the surface of the calcium hydroxyapatite microspheres facilitates cell growth. Since it is well known that adult mammalian myocardium generally lacks inherent regenerative ability following injury, since mature cardiac myocytes are terminally differentiated (see Dorfman et al.), and since Dorfman et al. disclose that autologous skeletal myoblasts implanted into the left ventricle can differentiate into new striated cardiac myocytes for tissue augmentation and replacement, with the advantages of not requiring immunosuppression, having no potential for malignant et al. disclose that the said composition can be injected or implanted through a fine catheter, one of ordinary skill in the art would be motivated to combine the composition with myoblasts and a fine catheter into a “kit”, with the reasonable expectation that the resulting “kit” will conveniently provide all that is needed to successfully inject or implant the composition into cardiac myocardium for tissue augmentation and replacement, while not requiring immunosuppression, and having no potential for malignant transformation. 
Moreover, since Hubbard et al. provide that their composition may include constituents that are known to be radiopaque, and since Klein discloses that injectable and biocompatible radiopaque microparticles that can be incorporated into a suspension for delivery to a tissue or organ as markers to enable detection and monitoring of the material’s exact location during and after implantation, one of ordinary skill in the art would be motivated to further include an injectable radiopaque marker comprising microspheres in the Hubbard et al. composition, with the reasonable expectation that the resulting composition can be readily delivered to a tissue or organ and the location can be detected and monitored during and after implantation.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 
Response to Arguments
Applicant's arguments filed November 11, 2020 have been fully considered but they are moot in view of the new grounds of rejection. 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/DAVID BROWE/Primary Examiner, Art Unit 1617